EXHIBIT 99.1 Contact: Kathy Taylor Southwall Technologies Inc. Phone:(650) 798-1200 For Immediate Release Southwall Announces 2010 First Quarter Results PALO ALTO, Calif.—(BUSINESS WIRE)—May11, 2010—Southwall Technologies Inc. (OTCBB: SWTX) announcedfirst quarter 2010 revenue of $10.5 million, an increase of 61% from first quarter 2009 revenues of $6.5 million.The year over year increase reflects the improving economy and increasing demand for higher energy efficiency products across our primary markets. Gross profit for first quarter 2010 was $4.7 million, an increase of 93% from first quarter 2009 gross profit of $2.4 million.The year over year increase is primarily due to higher sales volume, improved production efficiencies and higher plant utilization resulting in more effective absorption of fixed manufacturing costs as a percentage of sales. First quarter 2010 net income was $1.3 million, or $0.04 per fully diluted share, as compared with net income for the first quarter 2009 of $2.3 million, which included approximately $2.4 million of other income relating to the settlement of our Matrix debt, or $0.07 per fully diluted share. “As evidenced by our first quarter results, the core markets in which we operate have stabilized,with thedemand for higher energy efficiency being a key growth driver,” said Dennis Capovilla, Chief Executive Officer. “Our strategy to invest in growth and innovation during the market downturn has put us in a strong position, as the market recovers and the demand for green building continues.” About Southwall Technologies Inc. Southwall Technologies is the leading innovator of energy-saving films and glass products that dramatically improve the energy efficiency of buildings, homes and cars. Southwall is an ISO 9001/2000/14001-certified manufacturer with customers in over 25 countries around the world. This press release may contain forward-looking statements, including, without limitation, statements regarding the Company’s expectations, beliefs, intentions, or strategies regarding the future.All forward-looking statements in this press release are based on information available to the Company on the date hereof, and the Company assumes no obligation to update any such forward-looking statements.These statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those presented.These risks include the possibility that the Company’s expected future results will be materially worse than estimated, that the Company may not continue to be profitable in future quarters or may not be able to achieve future long-term growth, that there will be a decline in one or more portions of our business in 2010 or thereafter, that the Company will not be successful in improving operations performance or controlling costs, that the Company will suffer a decline in manufacturing or financial effectiveness, that the Company’s new product development will not be successful, that there may be decreasing demand in certain markets and that the Company will not be able to secure additional financing if required, as well as risks associated with its failure to meet potential covenant requirements under future credit facilities.Further risks are detailed in the Company’s filings with the Securities and Exchange Commission, including those set forth in the Company’s most recent Annual Report on Form 10-K for the year ended December 31, 2009, filed on March 25, 2010. # SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended March 31, March 31, Net revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Income from operations 73 Interest expense, net ) ) Other (expense) income, net ) Income before provision for income taxes Provision for income taxes 9 Net income Deemed dividend on preferred stock Net income attributable to common stockholders $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average shares used in computing net income per share : Basic Diluted SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Other assets Total assets $ $ LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long term debt and capital lease obligations $ $ Accounts payable Accrued compensation Other accrued liabilities Total current liabilities Term debt and capital lease obligations Other long term liabilities 29 58 Total liabilities Series A, convertible preferred stock Stockholders’ equity: Common stock 29 29 Capital in excess of par value Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities, preferred stock and stockholders’ equity $ $ SOUTHWALL TECHNOLOGIES, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three months ended March 31, March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Gain on settlement of liability — ) Deferred income tax ) 24 Loss on disposal of property, plant and equipment 4 25 Depreciation and amortization Stock-based compensation 92 Changes in operating assets and liabilities: Accounts receivable, net ) ) Inventories, net ) Other current and non-current assets ) ) Accounts payable and accrued liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Restricted cash — Proceeds from sale of property, plant and equipment — 28 Expenditures for property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options 20 — Repayments of term debt and capital lease obligations ) ) Net cash used in financing activities ) ) Effect of foreign exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $
